Order                                                                  Michigan Supreme Court
                                                                             Lansing, Michigan

  November 21, 2007                                                             Clifford W. Taylor,
                                                                                        Chief Justice

  134393 	                                                                    Michael F. Cavanagh
  134406                                                                      Elizabeth A. Weaver
                                                                                     Marilyn Kelly
                                                                                Maura D. Corrigan
                                                                              Robert P. Young, Jr.
  WILLIAM MILLER,                                                             Stephen J. Markman,
           Plaintiff-Appellee, 	                                                             Justices

  v      	                                            SC: 134393     

                                                      COA: 259992      

                                                      Wayne CC: 03-325030-NF

  ALLSTATE INSURANCE COMPANY, 

            Defendant,

            Cross-Defendant-Appellant, 

  and
  PT WORKS, INC.,

            Cross-Plaintiff-Appellee.        


  _________________________________________

  WILLIAM MILLER,

           Plaintiff-Appellee, 

  v      	                                            SC: 134406     

                                                      COA: 259992      

                                                      Wayne CC: 03-325030-NF

  ALLSTATE INSURANCE COMPANY, 

            Defendant,

            Cross-Defendant-Appellee, 

  and
  PT WORKS, INC.,

            Cross-Plaintiff-Appellant.           


  _________________________________________/

         On order of the Court, the applications for leave to appeal the May 31, 2007
  judgment of the Court of Appeals are considered, and they are GRANTED. The parties
  shall include among the issues to be briefed whether PT Works must be incorporated
  under the professional services corporations act (MCL 450.221 et seq.) and, if so,
  whether the failure of PT Works to properly incorporate under the PSCA means that the
  physical therapy treatment it provided to the defendant’s insured was not lawfully
                                                                                                              2

rendered under the no-fault act (MCL 500.3101 et seq.). In addressing the latter issue,
the parties are invited to consider the possible application of MCL 450.229, MCL
450.233, and MCL 450.1271(c).

       The Attorney General, the Prosecuting Attorneys Association of Michigan, the
Michigan Association for Justice, the Insurance Institute of Michigan, and the Business
Law and Health Care Law Sections of the State Bar of Michigan are invited to file briefs
amicus curiae. Other persons or groups interested in the determination of the issues
presented in this case may move the Court for permission to file briefs amicus curiae.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        November 21, 2007                   _________________________________________
       t1114                                                                Clerk